Citation Nr: 1424772	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions.

2.  Entitlement to a compensable rating for residual scar, status post appendectomy surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to May 1994 and from January 2003 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to a compensable rating for residual scar, status post appendectomy surgery is remanded to the RO via the Appeals Management Center, in Washington, DC.  


FINDING OF FACT

The severity of manifestations of the Veteran's peritoneal adhesions has been characterized by pulling pain on attempting work or aggravated by movements of the body; episodes of colic pain; episodes of nausea; episodes of constipation, alternating with diarrhea; abdominal distension; and motility problems.  The evidence of record does not demonstrate severe adhesions and symptoms characterized by definite partial obstruction shown by x-ray, or frequent and prolonged episodes of severe colic distension, nausea, or vomiting.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for status post appendectomy, with resultant adhesions, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2005 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Adhesions of the peritoneum are rated under 38 C.F.R. § 4.114, Diagnostic Code 7301.  Under this diagnostic code, a noncompensable rating is warranted for mild peritoneal adhesions.  A 10 percent rating is warranted for moderate adhesions with pulling pain on attempting work or aggravated by movement of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distention.  A 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  The maximum schedular rating of 50 percent is warranted for severe adhesions, with definite partial obstruction shown by x-ray study, frequent and prolonged episodes of severe colic distension, nausea, or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

The August 2008 rating decision granted service connection for status postoperative appendectomy with resultant adhesions, and an evaluation of 30 percent was assigned under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301, effective from April 14, 2005.  The Veteran filed a timely notice of disagreement as to the evaluation assigned for his service-connected disorder.  

The Veteran underwent a VA general medical examination in April 2006.  The Veteran reported occasional abdominal pain and unexplained episodes of vomiting.  The examiner noted that the Veteran underwent surgery and was hospitalized in 1994 for a ruptured appendix.  The examiner also noted that the Veteran received treatment from private healthcare providers and underwent gastrointestinal series along with an ultrasound of the stomach, liver, and gallbladder, which were all found to be within normal limits with the exception of a fatty liver.  Treatment included Prilosec and a recommendation to monitor his diet.  Upon examination, the examiner noted that the Veteran's abdomen was obese and nontender to mild to moderate palpation.  The examiner did not describe any scar in the abdominal area.    

The Veteran presented to a VA medical facility in March 2008.  It was noted that the Veteran had adhesions and subjective evidence of "gut" dysmotility, with pain.  The treating provider indicated that he had no vomiting, but had two episodes of fecal leakage and limited activities because of persistent unpredictable pain.  
In a letter dated August 2008, a VA examiner reported that the Veteran acquired intra-abdominal adhesions after a successful emergency surgery for ruptured appendix.  The VA examiner also noted that the Veteran had an exploratory laparotomy, which revealed purulent discharge.  Finally, the VA examiner found on examination, the Veteran exhibited evidence of increased motility with abdominal spasms and was taken off narcotic analgesic because these medications affected his motility, caused constipation, and could have led to psychological dependence, and death.  

In an October 2008 notice of disagreement, the Veteran stated that he experienced occasional and constant pain associated with his resultant adhesions.  He further stated that his six to eight inches abdominal incision resembled an "old fashion 
C-section scar," which caused pain.  

A VA treatment report dated September 2009 noted that the Veteran exhibited adhesions that were not contributing to the pain he was describing.  In September 2010, the Veteran presented to a VA medical facility with a reported history of adhesions and symptoms of nausea, vomiting, and constipation alternating with diarrhea.  Treatment included low residue diet and Loperamide.  

The Veteran underwent a VA skin disease examination in August 2012.  The examiner diagnosed status post-operative appendectomy, with resultant adhesions.  The examiner noted that there was no evidence of any benign or malignant skin neoplasms, nor were there any systemic manifestations due to any skin disease such as fever, weight loss or hypoproteinemia associated with skin disorders, such as erythroderma.  Further, the examiner noted that there was no evidence of treatment with oral or topical medications in the past twelve months for any skin disorder.  There was no evidence of any debilitating episodes in the past twelve months due to urticarial, primary cutaneous vasculitis, erythema or toxic epidermal necrolysis.  

The Veteran testified before the Board at a hearing held in October 2013, that he experienced regurgitation and nausea almost daily.  Further, he reported that he had chronic diarrhea mainly because of his low residue diet, which was recommended in order to decrease the pain in his intestines.  
The Veteran underwent a VA peritoneal adhesions examination in October 2013.  The examiner diagnosed peritoneum adhesions, with reducible ventral hernia, gastroesophageal reflux disease, irritable bowel syndrome, and fecal incontinence.  It was noted that a current diagnosis of peritoneal adhesions affected the small intestine.  The examiner noted that the Veteran did not have a history of operative, traumatic or infectious process.  The examiner also noted that the Veteran had a history of severe peritonitis, rupture appendix, and perforated ulcer or operation with drainage.  Further, the examiner noted that the Veteran complained of pain, nausea, and vomiting due to peritoneal adhesions.  The examiner noted that the Veteran did not exhibit partial or complete bowel obstruction or delayed motility of barium meal on x-ray.  Finally, with regard to the severity of manifestations of peritoneal adhesions, the examiner noted that the Veteran's disorder was moderate and exhibited pulling pain on attempting work or aggravated by movements of the body; occasional episodes of colic pain; occasional episodes of nausea; "occasional episodes of constipation (perhaps alternating with diarrhea);" and abdominal distension.        

A VA treatment report dated October 2013 noted that the Veteran presented with a history of intermittent nausea, constipation and several abdominal surgeries, with concerns of adhesion and/or strictures.  He reported that his main concern was his chronic, persistent abdominal pain.

The Board finds that the currently assigned evaluation of 30 percent for the Veteran's resultant adhesions is appropriate and there is no basis for a higher evaluation.  The severity of manifestations of the Veteran's peritoneal adhesions has been characterized by pulling pain on attempting work or aggravated by movements of the body; episodes of colic pain; episodes of nausea; episodes of constipation, alternating with diarrhea; abdominal distension; and motility problems.  Further, the October 2013 examiner noted that the Veteran had a history of severe peritonitis, rupture appendix, perforated ulcer or operation with drainage.  The evidence of record does not demonstrate severe symptoms characterized by definite partial obstruction shown by x-ray, or frequent and prolonged episodes of severe colic distension, nausea or vomiting.   As such, the disability picture presented does not more nearly approximate the criteria for a rating in excess of 30 percent for the Veteran's resultant adhesions.    

To the extent that the Veteran maintains he is entitled to a rating in excess of 30 percent for status post appendectomy with resultant adhesions, the Board finds that the Veteran's statements are competent evidence of his current symptoms and his complaints are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307.  However, those symptoms do not meet the criteria required for an evaluation in excess of 30 percent.  Thus, the Board finds that a rating in excess of 30 percent is not warranted.  Additionally, the Board has considered other diagnostic criteria for rating the Veteran's adhesions but finds none more applicable that would provide for a higher evaluation.     

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected status post appendectomy with resultant adhesions was evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  The severity of manifestations of the Veteran's peritoneal adhesions has been characterized by pulling pain on attempting work or aggravated by movements of the body; episodes of colic pain; episodes of nausea; episodes of constipation, alternating with diarrhea; abdominal distension; and motility problems.  Further, the October 2013 examiner noted that the Veteran had a history of severe peritonitis, rupture appendix, and perforated ulcer or operation with drainage.  The evidence of record does not demonstrate severe symptoms characterized by definite partial obstruction shown by x-ray, or frequent and prolonged episodes of severe colic distension, nausea, or vomiting.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein.  Ratings in excess thereof are provided for certain manifestations of the service connected disorders, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected disorder varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent for the period of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 30 percent for status post appendectomy, with resultant adhesions, is denied.


REMAND

Scars are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Board must consider whether an increased rating is warranted at any time during the claims period under the criteria for rating scars and notes that new rating criteria for evaluating skin disabilities became effective on October 23, 2008.  These regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran.  Although the Veteran did not specifically request review under the revised criteria, he did request a review of his disability rating when he appealed the denial of an increased rating.  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

In April 2009 and September 2010, VA treating physicians noted that the Veteran's scars did not limit his motion and there was no limitation of function due to his scars.  Further, in October 2013, a VA examiner noted that the Veteran did not exhibit any limitation of function.  However, in August 2012, a VA examiner concluded that the Veteran's scars resulted in limitation of function.  Specifically, the examiner noted that the Veteran's scars limited his ability to lift.  

In light of these inconsistences, a remand is necessary in order to clarify whether the Veteran's scars result in limitation of function.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The Veteran must be afforded an appropriate VA examination to determine the nature and extent of his service-connected scar, to include whether the scar results in limitation of function.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated studies must be performed and all findings must be reported in detail.  The examiner must also specifically note the size (width and length) of the scar, and whether it is deep, superficial, unstable, poorly nourished, with repeated ulceration or painful on objective demonstration.  The examiner must further note the extent of the limitation of function, such as limitation of motion, of any affected body part, if any.  The report must be typed. 

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


